office_of_chief_counsel internal_revenue_service memorandum number release date cc p si b02 wmkostak postf-124380-12 ------------------------- ---------------------------------------------------- uilc date date to associate area_counsel indianapolis small_business self-employed from senior counsel branch office of the associate chief_counsel passthroughs special industries third party communication none date of communication not applicable subject effect on amounts at risk for guarantees of llc debt this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend bank --------------------------------- m ------------------------------------------------------- ------------------------ n -------------------------- ------------------------ t -------------------------- -------------------------- x --------------------------- -------------------------- y -------------------------- -------------------------- postf-124380-12 state ----------- date1 ------------------------ date2 ------------------ year1 ------- year2 ------- a -------------- issue sec_1 will a guarantor of debt of a limited_liability_company llc treated as either a partnership or a disregarded_entity for federal tax purposes be at risk within the meaning of sec_465 of the internal_revenue_code with respect to the guaranteed debt if the guarantor does not completely waive his rights of subrogation and reimbursement from the llc with respect to that guaranteed debt to what extent will a guarantor of debt of an llc treated as either a partnership or a disregarded_entity for federal tax purposes be at risk with respect to the guaranteed debt when other persons who may or may not be members of the llc co-guarantee that debt conclusion sec_1 yes a guarantor of debt of an llc treated as either a partnership or a disregarded_entity for federal tax purposes may be at risk for purposes of sec_465 with respect to the guaranteed debt even if the guarantor does not completely waive his rights of subrogation and reimbursement from the llc with respect to the guaranty as long as the guaranty is bona_fide and enforceable by the creditor against the guarantor under local law and the guarantor is not otherwise protected against loss within the meaning of sec_465 when other persons co-guarantee debt of an llc treated as either a partnership or a disregarded_entity for federal tax purposes regardless of whether those persons are members of the llc a guarantor will not be at risk for purposes of sec_465 with respect to the guaranty except to the extent that the guarantor has no rights of contribution or reimbursement against the other guarantors under local law for any amounts that may be paid_by the guarantor on the guaranty or until such time as those rights may be exhausted or extinguished under local law facts postf-124380-12 the taxpayer t an individual is the sole owner of x an llc formed under the laws of state which is disregarded as an entity separate from its owner for federal tax purposes x is the sole owner of y an llc formed under the laws of state which is disregarded as an entity separate from its owner for federal tax purposes on date1 bank loaned dollar_figurea to y and y executed a promissory note to bank for that amount y used the loan proceeds in its trade_or_business activity the business loan agreement also dated date1 required four parties to guarantee the full amount of the loan m n t and x m and n are s_corporations formed under the laws of state that are wholly- owned by t m and n do not directly hold any ownership interests in y t personally executed a commercial guaranty on date1 within the taxable_year year1 in favor of bank for the full amount of the loan made to y the commercial guaranty provided that t absolutely and unconditionally guaranteed full repayment of the loan to bank however t did not waive his rights of subrogation and reimbursement against y or his rights of contribution from m n and x as co-guarantors in the event that t was called upon by bank to repay the loan made to y under the commercial guaranty on date2 within the taxable_year year2 t bank and y modified y’s promissory note to make t a co-maker on the note with y t bank and y entered into a modification agreement modifying the promissory note as follows that t shall be a co-borrower instead of a guarantor of said promissory note and is hereby released as guarantor all other terms and conditions of the promissory note remain in full force under state law t is an accommodation party and as such is not liable to the accommodated party y and has a right to indemnification against y to date y has made all of the required_payments on the loan from bank t has not made any payments personally and bank has not called upon t or any of the other guarantors to make any payments under the commercial guaranty or the modified promissory note entered into by t law and analysis sec_465 in conjunction with sec_465 provides that in the case of an individual engaged in an activity of carrying_on_a_trade_or_business or for the production_of_income any loss from the activity for the taxable_year is allowed only to the extent of the aggregate amount with respect to which the taxpayer is at risk within the meaning of sec_465 for such activity at the close of the taxable_year sec_465 provides that a taxpayer shall be considered at risk for an activity with respect to amounts including a the amount of money and the adjusted_basis of other_property contributed by the taxpayer to the activity and b amounts borrowed with respect to such activity as determined under sec_465 sec_465 provides that a taxpayer is at risk with respect to borrowed amounts used in an activity if the taxpayer is either a personally liable for repayment of those amounts or b the taxpayer has pledged property other than property used in the postf-124380-12 activity as security for the borrowed amounts no property shall be taken into account as security if such property is directly or indirectly financed by indebtedness which is secured_by property described in sec_465 sec_465 provides that notwithstanding any other provision of sec_465 a taxpayer shall not be considered at risk with respect to amounts protected against loss through nonrecourse_financing guarantees stop loss agreements or other similar arrangements succinctly the two tests aside from the pledged property rule_of sec_465 for determining whether a taxpayer is at risk for borrowed amounts may be summarized as follows the taxpayer must be personally liable for the debt and the taxpayer is not otherwise protected from loss through nonrecourse_financing guarantees stop loss agreements or other similar arrangements the first test -- whether the taxpayer has personal liability -- is generally determined by analyzing whether the taxpayer is ultimately liable for repayment of the borrowed amounts as the payor of last resort in the worst case scenario 827_f2d_644 9th cir rev’g and remanding 85_tc_580 88_tc_63 aff’d 894_f2d_1072 9th cir and bennon v commissioner 88_tc_684 with respect to the second test - whether the taxpayer is otherwise protected against loss -- the majority view of the circuit courts of appeals that have addressed the issue is that the question whether an arrangement protects the taxpayer from loss is analyzed based on the economic realities present at the end of the taxable_year waters v commissioner 978_f2d_1310 2d cir cert_denied 507_us_1018 11th cir 926_f2d_1083 11th cir 914_f2d_1040 8th cir the minority view among the circuit courts as adopted by the sixth circuit is that the payor of last resort in a worst case scenario analysis applies for both the first and the second tests in 949_f2d_841 6th cir the sixth circuit concluded that the limited partners were at risk in a circular sale-leaseback transaction and that in order for sec_465 to apply to deny a taxpayer at risk treatment the loss limitation arrangement must be contained in a collateral_agreement protecting the taxpayer from loss after the loss has already occurred we conclude that the majority view as expressed in waters et al is supported by the legislative_history for sec_465 and is the correct analysis with respect to arrangements described in sec_465 the seventh circuit wherein the present case arises has not addressed the issue of the proper test to be applied in connection with sec_465 loss limitation arrangements however in 950_f2d_1357 - 7th cir aff’g t c memo the seventh circuit cited the realistic possibility of loss standard with approval accordingly if a taxpayer is insulated from loss with respect to a borrowed amount under an arrangement described in sec_465 based upon the facts and postf-124380-12 circumstances existing at the end of the taxable_year the taxpayer is not at risk however if at some future time the taxpayer demonstrates that he cannot recover under the loss limitation arrangement the taxpayer will become at risk at that time waters f 2d pincite citing legislative_history contained in s rep no pincite n to determine whether such a loss limitation agreement exists the substance and commercial realities of the financing agreements presented by each transaction are taken into account 94_tc_439 to avoid the application of sec_465 there must be more than a theoretical possibility that the taxpayer will suffer economic loss 904_f2d_477 9th cir interpreting sec_465 in this way any part of a formal obligation the risk of which is practically eliminated by some other arrangement is disregarded when determining the amount_at_risk in applying the first test under sec_465 for determining whether t is at risk for the amounts borrowed by y under the promissory note we must determine whether t is ultimately liable for repayment as the payor of last resort in the worst case scenario under the worst case scenario we assume that the promissory note becomes payable in full y fails to pay the liability bank cannot collect on the liability from y because its assets are worthless and bank seeks payment in full from t under the guaranty under this test t would be the payor of last resort in the worst case scenario and would be at risk under sec_465 assuming that the guaranty is bona_fide and enforceable by bank against t under local law next we must apply the second test of sec_465 to determine whether t is otherwise protected against loss through nonrecourse_financing guarantees stop loss agreements or other similar arrangements with respect to the liability under the promissory note in applying this test consistent with the majority view we must base our analysis on the economic realities present at the end of the taxable_year at issue you suggested in your analysis that in the present case the service should take the position that t is not at risk at the end of year1 because t has not waived his rights of subrogation and reimbursement from y with respect to the guaranty prior to date2 nor has he waived his rights to indemnification from y after date2 as a co-maker under the modified promissory note we disagree under the worst case scenario test we assume that the primary obligor cannot and will not pay on the liability thus putting the guaranteeing member at risk for ultimate payment we believe it would be inappropriate to apply the economic realities test of sec_465 to then assume that the guaranteeing member will nevertheless be able to successfully seek subrogation reimbursement or indemnification from the primary obligor after a default because the member has not waived his rights for such actions against the primary obligor accordingly we conclude that t’s failure to waive these rights against y by itself does not protect t against loss generally speaking with respect to situations involving llcs that are treated as either partnerships or disregarded entities for federal tax purposes an llc member that guarantees the debt of the llc is positioned similarly to a general_partner in a postf-124380-12 partnership with respect to claims on the entity’s assets to the extent that a general_partner does not have a right of contribution or reimbursement under local law against any other partners for the debts of the partnership the general_partner will be at risk for such debts under sec_465 regardless of whether the partnership itself possesses assets with positive value at the end of the taxable_year in such situations we would not consider a general_partner to be protected against loss within the meaning of sec_465 merely because the partnership possesses assets with positive value at the end of the taxable_year it therefore would be incongruent to treat a guaranteeing member of an llc different than a general_partner under sec_465 in these situations accordingly we conclude that the mere fact that t may be entitled to subrogation reimbursement or indemnification from y and only y under local law when payment is made on the guaranty does not mean that the member is protected against loss within the meaning of sec_465 we reach this conclusion irrespective of whether y holds assets with positive value at the end of the taxable_year in question in addition in the current case m n and x are co-guarantors in the event that bank calls upon t to repay the loan made to y under the commercial guaranty prior to date2 these co-guarantees must also be analyzed to determine whether t is protected from loss under the economic realities existing at the end of year1 under sec_465 to the extent that t may be entitled to contribution or reimbursement from persons other than y irrespective of whether those other persons are members of y t will not be at risk for this purpose an entity that is disregarded as an entity separate from its owner for federal tax purposes but which provides limited_liability protection to its owner under local law may be treated as an arrangement described in sec_465 accordingly whether the owner of a disregarded_entity will be at risk for amounts guaranteed by the disregarded_entity will depend on the facts and circumstances of each case under the facts as presented in year1 t will be at risk with respect to the guaranteed amount irrespective of whether t has completely waived his rights to subrogation and reimbursement from y as long as the guaranty is bona_fide and enforceable by bank against t under local law and t is not otherwise protected against loss within the meaning of sec_465 to the extent that t has a right of contribution or reimbursement for amounts from m n and x if bank demands payment from t under the guaranty t will not be at risk for those amounts subject_to the analysis and conclusion provided in the preceding paragraph in year2 t will be at risk with respect to the guaranteed amount as long as the guaranty is bona_fide and enforceable by bank against t under local law and t is not otherwise protected against loss within the meaning of sec_465 case development hazards and other considerations it should be noted that the conclusions contained within this advice may be viewed as contrary to prop sec_1 d which provides that if a taxpayer guarantees repayment of an amount borrowed by another person primary obligor for use in an activity the guaranty shall not increase the taxpayer’s amount_at_risk prop postf-124380-12 sec_1 d further provides that if the taxpayer repays to the creditor the amount borrowed by the primary obligor the taxpayer’s amount_at_risk shall be increased at such time as the taxpayer has no remaining legal rights against the primary obligor however prop sec_1 d was promulgated before the development of llcs under various state laws and at a time when entities treated as partnerships for federal tax purposes were usually state law general partnerships and limited_partnerships generally with respect to limited_partnerships a limited_partner that guarantees the debt of the partnership will not be considered at risk with respect to a guaranty because the limited_partner would have the legal right to seek reimbursement from the partnership or the general_partner if called upon to pay under the guaranty accordingly a guaranty by a limited_partner is generally not sufficient to cause the limited_partner to be at risk for the amount of the guaranty until such time that the limited_partner has no remaining rights against the partnership or the general_partner given that an llc that is treated as a partnership or disregarded_entity for federal tax purposes has no members with unlimited liability with respect to the debts of the llc an llc member that guarantees the debt of an llc in cases where no other persons co-guarantee the debt is in a position similar to a sole general_partner with respect to the guaranteed debt ie the guaranteeing member’s only recourse with respect to repayment of guaranteed debt is against the assets of the entity if any remain accordingly we conclude that an llc member is at risk with respect to llc debt guaranteed by the member where the llc is treated as either a partnership or a disregarded_entity for federal tax purposes but only to the extent that the member has no right of contribution or reimbursement from other guarantors and is not otherwise protected against loss within the meaning of sec_465 with respect to the guaranteed amounts therefore we conclude that prop sec_1 d is generally not applicable to situations involving bona_fide guarantees of llc debt by one or more members of the llc that is enforceable by creditors of the llc under local law where the llc is treated as either a partnership or a disregarded_entity for federal tax purposes this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions _____________________________ james a quinn senior counsel branch office of the associate chief_counsel passthroughs special industries
